CRIER) pee,

PROJET D'INFRASTRUCTURES , w es

EN REPUBLIQUE DEMOCRATIQUE DU CONGO DU 22 AVR 20094 4

€2008 4 4 4 22 FX RIRE JE AIRE RUE BE RE UE 2 FER
AK3E HN UE

Entre :

LA REPUBLIQUE DEMOCRATIQUE DU CONGO, représentée par
Monsieur Pierre Kangudia Mbayi, Ministre d'Etat en charge du budget, Monsieur
Henri Yav Mulang. Ministre des Finances, Monsieur Thomas Luhaka Losenjola,
Ministre des Infrastructures, Travaux Publics et Reconstruction et Monsieur
Martin Kabwelulu Labilo, Ministre des Mines :

HÉRREHAE, RARE MIE MK Pierre Kangudia Mbayi #/Æ,
ECÉBAEK Henri Yav Mulang 22, ÉRHRE, 2 TARA EE MAG K Thomas
Luhaka Losenjola Æ/E A4 NL 4K Martin Kabwelulu Labilo 24 4{C#:

Ci-après dénommée « RDC » ou « Partie Congolaise » ;

D FRIPRSRLR CÆ) al ar;

Et:
LVERE

CHINA RAILWAY GROUP LIMITED (« CREC »), société de droit chinois.
ayant son siège social au n°018, Buiding N°1, Yard n°128, South 4th Ring West
Road, Fengtai District, Beijing. China, représentée aux fins des présents par
Monsieur LI Changjin, son représentant légal et Président du Conseil
d'Administration :
HERBE ERA] Ce nihékee), RENE T, ADEME. dE
JE AEE RRURPER 128 bé 1 SA 018, ANUACR À: AA ACR À,
EH KAÆKÜEAEE:

POWER CONSTRUCTION CORPORATION OF CHINA
(«POWERCHINA », la dénomination actuelle de  SINOHYDRO
CORPORATION), société de droit chinois, ayant son siège social au N°1,
Sanlihe Road, Haidian District, Beijing. China, représentée aux fins des présents
par Monsieur YAN Zhiyong. son représentant légal :
22 RAA AR AT REA il CR ARALRÉEEURÉENA GES, cp
2 Re), RP ANA AE, NRA: ane maine 5,
AURA: AFRECR A EE HUE

i/u D A
#3

We
son siège social au N° 18, Wuzhen E. Rd. Economic DevelopmeAt*£ens of

Tongxiang, Zhejiang Province, P.R. China (314500), représentée aux hs deé

présents par Monsieur ZHAO Zhanhu, dûment EE Cas

MALE RENE AR AT, AREAS, A ANÈNE: ART

SZ RR HER ARE 18 5 (314500), A by RAA RUE,
AA

+
G

Ci-après dénommées « Groupement d'Entreprises Chinoises » où « Partie
Chinoise ».

DL RE PR NL SR A ER,

Ci-après désignés collectivement « Parties ».

EE LUF HIT ARS NU.

APRES AVOIR PREALABLEMENT EXPOSE QUE:
ÉT :

l:

La RDC et le Groupement d'Entreprises Chinoises ont signé la Convention de
Collaboration relative au Développement d'Un Projet Minier et d'Un Projet
d'Infrastructures en République Démocratique du Congo du 22 avril 2008 et ses
avenants (ci-après dénommés collectivement la « Convention de Collaboration
»), en vue de réaliser le Projet de Coopération dans le cadre de la Convention de
Collaboration, y compris le Projet Minier et le Projet d’Infrastructures. Le
gouvernement chinois a approuvé le Projet de Coopération.
BÉREHAER ARE NILÉRÉSE T 2008 Æ 4 A 22 H CÉTRRRES
AE ue BEL MU EN) RAA NX CU F SERRE À
FER) ), HAN CAEN) BF SEE, EH RE
He PAEUNDÉÆRRBE T AVE.

Pour la mise en exécution de l’article 16 de la Convention de Collaboration, il est
créé par la RDC en publiant le décret y relatif, un Bureau de Coordination et de
Suivi du Programme Sino-Congolais (ci-après dénommé «Bureau de
Coordination ») qui sert de guichet unique pour se charger de l’administration et
du suivi de l’exécution du Projet de Coopération.

HN LAUT CAEN) À 16 &, HIRREHAIET ARIANE :
AIRE MIAAA SE CO FRE 2), dE LT, HSE
RAIN PEU H HU HUT

Dans le cadre de la Convention de Collaboration, en vue de régler les nouvelles
situations lors de son exécution, à l'issue des négociations amiables, les Parties

Æonclut cet Avenant (ci-après le « présent Avenant »).

ZE CANENN) HE F, A DHL CAEN) BUT HR EREUR, HAL A
HUE, RER AMEN CU FPE ADN).

CIS 4
Il est convenu ce qui suit :

RTE F:

Article 1. Les dispositions suivantes de l'article 1.5 de la Convention TT
Collaboration, tel que modifié par l'avenant n°2, « Pour la constitution
d'une JV Minière et la réalisation du Projet Minier le Groupement
d'Entreprises Chinoises désigne cinq (5) sociétés, à savoir China
Railway Group (Hong Kong) Limited China Railway Resources
Development Limited. Sinohydro Corporation Limited, Sinohydro
Harbour Co. Lid. et Zhejiang Huayou Cobalt Co. Ltd. , ces cinq (5)
sociétés formant le CONSORTIUM » sont modifiées comme suit :

BR Æ GMA) BTE N CAEN) À 15 RME: “RE
RAÉELORAT, Ab ERÉR CA) AIRA EF], RER ÉR DEN
FER D A RAR ESRI LCA ARA A, HE
RER ABS Bi EE EE Re] DUR LE AR 9 6 PR 6] 28 RP
FR PR, TO A BEN 6] USA ES EH  1é
« Pour la réalisation du Projet Minier le Groupement d'Entreprises
Chinoises désigne trois (3) sociétés, à savoir China Railway (Hong Kong)
Engineering Limited, PowerChina Resources Limited (dénomination
actuel de Sinohydro Resources Limited) et Zhejiang Huayou Cobalt Co.
Lid., ces trois (3) sociétés formant le CONSORTIUM. »

“HEMLRAÉEE ORAN, ARE CHA) LEARA

FA, PRIME AIR AT CE tUR EI SM ETRA EIE #)
PRNIL ER Eh NL RR A RATÉ BR LEE RE, HT SN Ni
BE.”

Article 2. Les dispositions suivantes de l’article 12.1 de la Convention de
Collaboration modifié par son AVENANT N°3 :

ER 2 CAMERA) Édos CAEN) À 12.1 RUE:
«12.111 est prévu deux périodes pour le remboursement des
investissements du Projet de Coopération, ainsi qu'une période

commerciale :
AU TE BE DEA BE ARE A TER, DURE TER RIVE
Bree:

Première période, dite période de remboursement des investissements des
travaux les plus urgents (Première Etape).

TER, He SR UE SE 1e COR EE D BE REP CE 25),
Deuxième période, dite période de remboursement minier et
remboursement de la première tranche des infrastructures, réduction faite
des travaux les plus urgents qui auraient été remboursés(Deuxième
Etape),

BUT, D'IRREATÉ — MAMA RE UE RENTE CERÉAIRRQUE
RH CORALIE) HABRIN CE),

"RATE

CO HEBEU,,

AVENANT N°4 À LA CONVENTION DE cote
Troisième période, dite période commerciale (Troisième Etape) £)
BTE, ONLÆNPE CH),
La JV  Minière remboursera comme suit les investisse
Groupement d'Entreprises Chinoises dans le Projet Minier et k
Projet d'Infrastructures : RTS
DORE BON EEE FAR RE PE 5e AE LI HET.
DE AE ES À ch A MAR PER:
- Au cours de la Première Période, elle affectera la totalité de ses
bénéfices au remboursement complet des investissements des travaux les
plus urgents, y compris au paiement de leurs intérêts annuels de LIBOR
(six mois) + 100BP (LIBOR du 22 Avril 2008).
- ER, D'LA TUE MANER RTE UK EEE
HR CRÉÉ) MAALAAE, GASMIEREÆX LIBOR (6
7H) +100BP (2008 #F 4 F 22 FH] LIBOR).
- Au cours de la deuxième période, la JV Minière affectera 85% de ses
bénéfices au remboursement des Investissements Miniers ainsi que leurs

rte,

intérêts.

Après le remboursement total des investissements miniers ainsi que leurs
intérêts, la JV Minière affectera 85% de ses bénéfices au remboursement
de la première tranche des infrastructures (réduction faite des
investissements des travaux les plus urgents et ses intérêts qui auraient
été remboursés) ainsi que leurs intérêts.

= LR TER, DL BEA RICA) 85022 TE LR AR
KAIE.

LE NEED HALE EP RT EE, M'A AA NAN 85%
FREE — AA RUE LE NI AE PE DO SCALE CE REX ft RARE Pa EE
RUE CACHE) HE HALLE RD.

Les investissements miniers seront faits à 30% sous forme de prêt
d'Actionnaires, remboursés sans l'application d'intérêts. Les 70%
restants seront remboursés avec un taux d'intérêts annuel de 6.1%.
FL BE BE SAN 30001 AE RER, HT ALE,, D'LA PER TA 70%
I A 6.1 HE A] #

Les investissements de la première tranche des infrastructures seront
remboursés avec un taux d'intérêt annuel de LIBOR (six mois) + 100BP
(LIBOR du 22 Avril 2008).

MARNE NE GENE FIN LIBOR (6 À) +100BP (2008
# 4 À 22 HHÿ LIBOR).
La JV minière affectera les 15 % des bénéfices à la rétribution de ses
actionnaires, proportionnellement à leurs parts dans le capital social.
OL EN ANS 15064 RE AR ARR PTE A 0 EL BI ME AT A T.

Les investissements de la première tranche des infrastructures (y compris
les travaux les plus urgents) ne sauraient dépasser 3 milliards de dollars
américains en principal. Les investissements et le programme de la
première tranche des infrastructures seront mis en place après

Be LR q à

&

È

approuvée conformément à l'article 6.2 de la présente Convention.
BARRE TIRE CEE SUR UE DE LE VE CAR SEE AL)
BORA HAUT 30 (LHC. HR RUE EAN RIRE A PRISE
6.2 HAE AT PEAR PA EH CON) HER ON
À BEN 6] (RC Ré AR D OUT HI St

- Au cours de la Troisième période, elle distribuera la totalité de ses
bénéfices nets à ses Actionnaires, au prorata de leurs parts dans le
capital social.
= LE EETR, WIR LENS EAU ANA FR ARR TER EE
BINEATAÉT.

L'écart éventuel entre le taux réel bancaire et le taux appliqué à la JV
Minière sera à la charge du Groupement d'Entreprises Chinoises.
EBRRAT AE SEA TL EX HORDE 2 T4 49 SUR PE
RARE. »

sont modifiées comme suit :

xx:

«12.1 Il est prévu une période de remboursement des prêts des
investissements du Projet de Coopération, ainsi qu'une période
commerciale :

AÉRNERE RARES AR PE, RE PRET:

- Première période, dite période de remboursement concomitants du
principal des prêts des investissements miniers et ceux d'Infrastructures,
dans les proportions respectives de 40% et 60% de l'enveloppe globale
destinée aux remboursements, ainsi que les paiements de leurs intérêts
(Première Etape) :

- À PE, DWRARELRAREENRERRALE NI IST
A, EE SRI 400 FD WIR HR EARE, 60044 FRET
HERHREBARE CH):

- Deuxième période, dite période commerciale (Deuxième Etape).

- BE, REP E (RH)

Au cours de la première période, la JV Minière affectera annuellement 35%
de ses bénéfices nets à la rétribution de ses actionnaires,
proportionnellement à leurs parts dans le capital social : la JV Minière
remboursera les principaux et leurs intérêts des prêts des investissements
miniers et des investissements des infrastructures, ainsi que les paiements
de leurs intérêts respectifs, conformément aux contrats des prêts signés
vec les actionngé PA er Peer selon les modalités

L JA À Ÿ ci
ci-dessous :

a
ER UMR, DE RL ET PNR 35% ER RAT FFN

BE IT DEL: D EE LT RR RE ES AU EAU A PIE NÉE 0 an l
ÉUTRIETE, REGT WIR HRÉERAREEAR ERA IE

ÉXFRX:

Au cours de la première période, la JV Minière affectera son flux de
trésorerie, entre autres, au remboursement du principal des prêts des
investissements miniers et ceux d'Infrastructures, ainsi que les paiements
de leurs intérêts respectifs, conformément aux stipulations des contrats
des prêts mentionnés ci-dessus. Les investissements miniers seront
financés à 30% par des prêts octroyés par les Actionnaires,
remboursables sans l'application d'intérêts. Les 70% restants, en tant
que prêts des institutions financières, seront remboursés avec un taux
d'intérêts annuel de 6.1%.

ER PER, DR R A ETRRRE LÉRIR ESA ÉNTRIELE, KB
LRERA FRET IR A RRLÉREBRREAAGARAILE: RAA,
D'ULIR A REE A US 300 HR ft REA ALE: D LR FREE
À 70% PR PLATE, LEFT 6. I'OHTE IF

Les prêts destinés aux investissements  d'infrastructures seront
remboursés avec un taux d'intérêt annuel de LIBOR (six mois) + 100BP
(LIBOR publié deux jours ouvrables avant la date de valeur). Le taux
d'intérêt qui est flottant sera déterminé tous les six mois. Les intérêts
composés seront calculés par trimestre et sur la base du montant total
des investissements des infrastructures effectivement mis en place ainsi
que des intérêts dus accumulés à la fin de chaque trimestre. Les intérêts
ainsi calculés seront comptés dans le montant total des investissements
de la première tranche des infrastructures qui ne dépassera pas 3
milliards de dollars américains.

HUE KR H BR EAN AIRIS LIBOR (6 À A) +100BP GE
Hif2 PLIFA MI LIBOR), LARERITÉ, USA EITAIE
REBRIEE PEER RIRE NE RTE ER ALBI À Pétil 30
CRDI -RBARIEÉ A.

L'écart éventuel entre le taux réel bancaire et le taux appliqué à la JV
Minière sera à la charge du Groupement d'Entreprises Chinoises.
EUR ÉR AT FÜR LE A FA ÉE À E AV E 2  A Æ RE 1H SL

Au cours de la deuxième période, les Actionnaires se partageront la
totalité des bénéfices nets arts au prorata de leurs parts dans le
capital social de la JV Minière.

ER PE, RER D PÈ EE DE ARAERE EE, LE
Pa

CU € 73

BEA IEP ET AE AENE AT AÉL > Ü

Article3. Les dispositions suivantes de l'article 16de la Cony ntion de

Collaboration:
ÆR (RlFHNX) À 16 HALE: CO

«La RDC s'engage à instituer dès la signature de la, présente
Convention de Collaboration, un Comité multisectoriel (« Comité de
Pilotage et de Coordination ») chargé 1) du suivi de la présente
Convention de Collaboration et des accords dans le cadre de la présente
Convention de Collaboration, 2) de la facilitation de la réalisation du
Projet de Collaboration, notamment les questions liées au transport, à
l'accès à l'eau et à l'électricité, etc. 3) d'assurer le suivi des travaux
d'infrastructures gouvernementales, 4) de l'interface entre le
Gouvernement chinois, la RDC et la JV Minière. Ce Comité servira de
guichet unique qui pourra représenter la RDC. De plus le Comité se
chargera de toutes les questions et formalités relatives aux travaux
d'infrastructures. Le Comité se charge également des relations et des
formalités entre la JV Minière et les Autorités gouvernementales. La RDC
et le Groupement d'Entreprises Chinoises pourront convenir par la suite
de lui attribuer d'autres responsabilités. Un règlement d'ordre intérieur
devra être élaboré le plus rapidement possible par le Comité afin
d'assurer le bon fonctionnement du Projet de Coopération. »

MIZR REAMARIE, APRES LIRE PETER CH
FUNARNS), HAN: LD) BE A A TER DURE RMEREZ
DSUENESE 2) SAR MENT HER], JS ARIE,
Rs FAN: 3) FRÉREUN ARE _. 4) EXT EX
LR RIRE ne ce ÉTÉ. BARS
HE PER ERIRR E HAE. A DURE DUNTÉ is
Ed it LATE FUN Mens FARM X TS. SR,
BR AE DU EN) SUR R À 5 FSI, AE NI
BR EH A0 0 FR LR PIRE FO ALIRRE  12Æ 1 SR HG EE
ANA, LLRINEA HRDON FA EUE 9 RAP ÎT.

sont modifiés comme suit :

dc:

«La RDC s'engage à instituer dès la signature de la présente
Convention de Collaboration, un Bureau de Coordination et de Suivi du
Programme Sino-Congolais, BCPSC en sigle (dénommé « Bureau de
Coordination ») chargé 1) du suivi de la présente Convention de
Collaboration et des accords dans le cadre de la présente Convention de
Collaboration, 2) de la facilitation de la réalisation du Projet de
Collaboration, notamment Les ati liées au transport, à l'accès à

Ra ÿ ai 3) d'assurer le suivi des travaux
7/1 . À
\
r À À | c)
ET

Article 4.

En

(ll

CÉTEUX)
AVENANT N°4 À LA CONVENTION DE co

d'infrastructures gouvernementales, 4) de inerte entr
Gouvernement chinois, la RDC et la JV Minière. Ce’ Bu
Coordination servira de guichet unique qui pourra représent
De plus le Bureau de Coordination se chargera de toutes les q:
formalités relatives aux travaux d'infrastructures. Le Comité se € ce
également des relations et des formalités entre la JV Minière et les
Autorités gouvernementales. La RDC et le Groupement d'Entreprises
Chinoises pourront convenir par la suite de lui attribuer d'autres
responsabilités. Un règlement d'ordre intérieur devra être élaboré le plus
rapidement possible par le Bureau de Coordination afin d'assurer le bon
fonctionnement du Projet de Coopération. »

BIRERERAERE, FAUNE BEL RE ANR OUTRE FR ER 6 0
DATE, 457% BSPSC CHA) RON M 1) AREA ÈUE
GX LURÆRAENRZ FIRE NEIL: 2) HEMAEIFRALE
BEF), LRAÆSE, KE EIMIÈUE: 3) FRERE AE LFE
BARRE: 4) ER RERNT, BURR ERA RG LEE 2 21 2
RTE FE ÉT à RIRE CPE CÆMIRER ERA. à
PS BD D PRE D A À LEA BEDE LE ET. FER FU rm ne
DFA RERUR FLE, ESF, ATARI SA HN ÉR LE] SAFPR
FIRE SFÉNE, AAINRR ERA RIRE RENE
PRE BONE PAIE UI, LRBEA D NU F ER
AAI RATE (T.

La domiciliation pour le Groupement d'Entreprises Chinoises prévue
dans l’article 22 de la Convention de Collaboration est modifiée comme
suit :

CRNEURIO) 2 22 RALENTIR ER REX:

« POUR LE GROUPEMENT D'ENTREPRISES CHINOISES
RE EL ÉT HE:

A l'attention du Président du Conseil d'administration de CHINA
RAILWAY GROUP Lid

Tower À, Zhongguozhongtie Plaza, 69 Fuxing Road, Haidian District,
Beijing, China

BP : 100039

Tél : 0086-10-51845225

Fax : 0086-10-51841757 »

RER AIR AS] HRK CO
HELENE EME 69 SE HhEXT I A HE

AI: 100039 VA

if: 0086-10-51845225
HE: 0086-10-51841757

AT
CÉTEUX) HU

AVENANT N°4 À LA CONVENTION DE COLLABI
QUE DENOCRS,.

æ
Article 5. Dispositions Finales ÿ e
HA RAA : 8
CA > ê
5.1 Le Présent Avenant entre en vigueur à la date de sa signature. Les dispô f pi

la Convention de Collaboration et ses autres avenants s’appliqueront en cas de Tacemose"
dans le Présent Avenant. ie

S1 AHNAMTÉEZHAÆX. ADR RIIZAE, HS CAEN)
RÉAL NNN I ALSE

5.2 En cas de conflit entre les dispositions du Présent Avenant et celles des actes
antérieures, les dispositions du Présent Avenant prévaudront.

5.2 DAOCTES ADN #9, DA PXAIÉTRE AU.

5.3 Ainsi fait en dix (10) exemplaires originaux, soumis à l'Office notarial à Kinshasa
par la JV Minière en vue de l’authentification, la Partie Congolaise en détient quatre
(4), trois (3) étant destinés à la Partie Chinoise, deux (2) au service notarial et un (1)
aux archives de la JV Minière.

53 AMEN 0), HPOLR TENTE BMDÉEMENER, MH
DU (4) #9, TRE CG) ft, MEME O2) fi, 7 CD) BAM A EX
FA

AH HA

AVENANT N°4 À LA CONVENTION DE COLLAB

Sans texte ci-après

CU FRE TU)

LA REPUBLIQUE DEMOCRATIQUE DU CONGO
BALLE JET N

Monsieur Pierre Kangudia Mbayi, Ministre d'Etat en d

KML AE K Pierre Kangudia Mbayi 2

A Kinshasa, le 2 sum 27 2017
2017 7 ÀA A, DE

Monsieur Henri Ministre L x

A Kinshasa, le 2 6 JUIL a 2017
2017 7 H, ÆvbRe

Monsieur Thomas Luhaka Losenjola, Mi rer frasir res, Travaux

Publics et Reconstruction ;

ERHBLÉE, ARLAAME PEAR prise Losenjola 26/#;
A

Ed

al
A Kinshasa, le 2 6 JL sul 2017

2017 7 À A, &ir
Monsieur £ Martin Kai Kabwe lo, Ministre des Mines ;
ne Martin Kaby lu L bilo 6/E;

A a,le 2 6 ER 2017 2017
20174 7 A A, &i

10/11

BAT
c:

(2

CÉTEHED 46
€
AVENANT N°4 À LA CONVENTION DE COL:

Y

ë#,
LE GROUPEMENT D’ENTREPRISES CHINOISES
REAMÉA

CHINA RAILWAY GROUP LIMITED
Représenté par Monsieur LI Changjin

HART A RAS Æ RSA

ÈVE
A Pékin, le
2017# 7H \}

POWER CONSTRUCTION CORPORATION OF CHINA
Représenté par Monsieur YAN Zhiyong
FE

HER RABAT SE AE
A Pékin, le 2017
20174 7 HA 48 1, x

ZHEJIANG HUAYOU COBALT CO., LTD.

Représenté par Monsieur ZHAO Zhanhu
HAL NIET A RAT Xe

A Pékin, le YA À A 2017

20174 7 A [g H, JE

RÉPUBLIQUE DÉMOCRATIQUE
DU CONGO

ACTE NOTARIE

Notarial de Lukunga

- BUK -

L'an deux mille dix-sept, le dixième jour du mois d'apûtttt#t#rsemmanmnmemmmnnns
Nous soussignés, Jean A. BIFUNU M'FIMI, Notaire de District de Lukunga, Ville de Kinshasa et y résidant,
certifions que l'AVENANT N° 4 DU 26 JUILLET 2017 A LA CONVENTION DE COLLABORATION
RELATIVE AU DEVELOPPEMENT D'UN PROJET MINIER ET D'UN PROJET D’'INFRASTRUCTURES
EN REPUBLIQUE DEMOCRATIQUE DU CONGO DU 22 AVRIL 2008, dont les clauses sont ci-dessus
insérées nous à été présenté ce jour à Kinshasa par """"memmenennennnnnnnnnennnnnns

Monsieur LIANG SHILI, de nationalité Chinoise, résident à Kinshasa au n° 93 de l’Avenue ROI
BAUDOUIN, Quartier CROIX-ROUGE, Commune de la GOMBE.*"emtmmmmmmmmmnmmnnnnnnennens

Comparaissant en personne en présence de Monsieur MITEU MWAMBAY Richard et Madame NYEMBO
FATUMA Marie, Agents de l'Administration, résidant tous deux à Kinshasa, témoins instrumentaires à ce
requis réunissant les conditions exigées par la loi j'en

Lecture du contenu de l'acte susdit a été faite par Nous Notaire au comparant et aux témoins ;***"**"##t##tx

Le comparant préqualifié a déclaré devant Nous et en présence desdits témoins que l'acte susdit tel qu'il
est dressé renferme bien l'expression de la volonté des signataires, qu'ils sont seuls responsables de
toutes contestations pouvant naître de l'exécution de l'acte précité sans évoquer la complicité de l'Office

Notarial ainsi que celle du Notaire ;"mememmmmmmmmenNEnenEEnREnÉeRnEnnNERnRnnnnnneennnnnnennennnn

En foi de quoi le présent acte a été signé par Nous Notaire, le comparant et les témoins revêtus du sceau
de l'Office Notarial de District de Lukunga, Ville de Kinshasa *""""###tteeeenus

SIGNATURE DU COMPARANT SIGNATURE D TAIRE
LIANG SHILI Jean A. BIFUNU

l \
CE

Y Richard NYEMBO FATUMA Marie

SIGNATURES DES TEMOINS

15.BOG FC serrer ennnnnnneneneeeneeneeene ent en e nant en

: Frais d'acte :
Suivant'quittancé n° M3048 en date de ce jour’
ENREGISTRE par nous soussignés ce dix août de
l'an deux mille/dix-sept à l'Office Notarial de District de Lukunga, Ville de Kinshasa
Sous le numéro 51.636 Folio 165 - 176 Volume DOCCXX VIe
LE NOT, (RE

A RAR
AR ARR RAR RAR NRA RAR

eannnene en

OS

Pour expédition certifiée confort 1
Coût : 5.200 FC“ mme de. “jh RAR

Kinshasa, le 10 août 2017***** RO

Rfaremmmmeeeemmemenmenmenennnnenenenneeneeneeeneceenienees
*

LE NOTAIRE |

00427217

